                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION CHICAGO

 In Re:                                            Case No. 16-30459

 Kimberley MH Bolden
                                                   Chapter 13

 Debtor.                                           Hon. Judge Jack B. Schmetterer

RESPONSE TO OBJECTION TO CLAIM 6-2 FILED BY US BANK TRUST NATIONAL
 ASSOCIATION AS TRUSTEE OF THE CABANA SERIES IV TRUST (DOC NO 124)

          NOW COMES US Bank Trust National Association as Trustee of the Cabana Series IV

Trust, and/ or its assigns (hereinafter “Creditor”), by and through its attorneys, Sottile & Barile

LLC, and files this Response to Objection to Claim 6-2 (DOC NO 124). Creditor states as

follows:

   1. Creditor holds the first residential mortgage on the Debtor’s residence located at 1929 N.
Howe Street, Chicago, IL 60614. On June 21, 2017, Debtor’s Chapter 13 Plan was confirmed.
Debtor’s Confirmed Plan indicated that Creditor’s pre-petition mortgage arrearage amount of
$98,568.50 would be paid through the Chapter 13 Plan.
   2. Creditor’s original proof of claim was filed timely, and had all the necessary loan
documents attached thereto. Creditor filed an arrearage claim, but incorrectly filed it in the amount
of $0.00 which was a mistake. Section 9 of the original arrearage claim does not include the
verbiage “nothing” or “N/A.” There is an incorrect dollar amount of $0.00. This was obviously
a mistake, as the loan had matured prior to filing and the arrearage was quite high--- as indicated
by the Plan.     On April 22, 2020, Creditor amended its proof of claim, to effectuate proper
distributions from the Trustee. The amended proof of claim did not change the nature of the
arrearage claim, simply the amount of the arrearage. However, the Chapter 13 Trustee will not
make payments on the amended proof of claim, as she is apparently seeking direction from the
Court, or for the parties to amicably resolve the matter.
   3. As the original claim was an arrearage claim in the amount of $0.00 and that was a mistake,
it may be amended to correct the arrearage amount after the bar date.
   4. Movant’s original Motion to Compel was filed on July 28, 2020 as docket number 100.
On September 22, 2020, Movant withdrew its original Motion to Compel, in an attempt to try to
resolve the matter amicably with debtor counsel, per Debtor Counsel Robert Bansfield Jr.’s e-mail
received at 2:12 PM E.S.T.
   5. On October 12, 2020, a different Debtor Counsel, Michael Colter, sent the below e-mail to
Counsel for Creditor:

   From: Michael Colter <mcolter@davidmsiegel.com>
   Sent: Monday, October 12, 2020 5:52 PM
   To: Bankruptcy <Bankruptcy@sottileandbarile.com>
   Subject: Kimberly Bolden 16-30459

    Hi Mr. Lieberman:

    I hope your week is off to a good start. Can you provide me with a contact phone number or
   email address that I can send to Ms. Bolden so she can begin the loan modification process?

   Thank you.

    Sincerely,

    Michael R. Colter, II

    Attorney at Law

   6. On November 3, 2020, Counsel for Creditor’s office forwarded a loss mitigation package
to Debtor Counsel, which Debtor Counsel acknowledged receipt of, per the below e-mail chain.

   From: Melissa Poff
   Sent: Tuesday, November 3, 2020 2:00 PM
   To: 'Michael Colter' <mcolter@davidmsiegel.com>
   Subject: RE: Kimberly Bolden 16-30459

    Hello,

    Please see attached Loss Mit Package.

   From: Michael Colter <mcolter@davidmsiegel.com>
   Sent: Tuesday, November 3, 2020 2:06 PM
   To: Melissa Poff <Melissa.Poff@sottileandbarile.com>
   Subject: Re: Kimberly Bolden 16-30459
     Thank you. I have forwarded the packet to Ms. Bolden.

7. On December 7, 2020, Debtor Counsel responded per the below e-mail.



     From: Michael Colter <mcolter@davidmsiegel.com>
     Sent: Monday, December 7, 2020 3:48 PM
     To: Melissa Poff <Melissa.Poff@sottileandbarile.com>
     Subject: Re: Kimberly Bolden 16-30459

     Good Afternoon,

     I am told they will be faxed to the mortgage company no later than December 14th.



8.   On December 22, 2020, Debtor Counsel sent the below status e-mail.



     From: Michael Colter <mcolter@davidmsiegel.com>
     Sent: Tuesday, December 22, 2020 4:17 PM
     To: Melissa Poff <Melissa.Poff@sottileandbarile.com>
     Subject: Re: Kimberly Bolden 16-30459

     The packet was not sent in on the 14th. Ms. Bolden is awaiting a property tax
     statement. Should she send the packet without the property tax statement?



     9.   On December 23, 2020, the following e-mail chain occurred between Counsel for
Creditor’s office, and Counsel for Debtor.

     From: Michael Colter <mcolter@davidmsiegel.com>
     Sent: Wednesday, December 23, 2020 12:38 PM
     To: Melissa Poff <Melissa.Poff@sottileandbarile.com>
     Subject: Re: Kimberly Bolden 16-30459

     Ms. Bolden will be mailing the packet today. She will then send the property tax document
     later.

     Sincerely,
   Michael R. Colter, II

   Attorney at Law

   From: Melissa Poff
   Sent: Wednesday, December 23, 2020 11:34 AM
   To: 'Michael Colter' <mcolter@davidmsiegel.com>
   Subject: RE: Kimberly Bolden 16-30459



   Per my client, She can send in separately but must send the property tax statement for the
   mod packet to be reviewed.

   10. As of January 31, 2021, Creditor had not received the required information. The Debtor
sent the below e-mail to Counsel for Creditor’s office. Ms. Poff is not an attorney.

   From: kmhbolden <kmhbolden@aol.com>
   Sent: Sunday, January 31, 2021 9:02 AM
   To: Melissa Poff <Melissa.Poff@sottileandbarile.com>
   Subject: Loan modification documents



   Dear Attorney Poff: I would like to apologize that you did not receive my packet initially. It
   was mailed January 4th. I am emailing everything that I sent to you previously. Thank you.
   Kimberley Bolden

   11. On February 4, 2021, Counsel for Creditor’s office sent Debtor Counsel the below
message:

   From: Melissa Poff
   Sent: Thursday, February 4, 2021 2:50 PM
   To: Michael Colter <mcolter@davidmsiegel.com>
   Subject: RE: Kimberly Bolden 16-30459

    Hello,

    I just rec’d an email from my client contact, she said that the paystubs are old. They will
   need December and January. She also doesn’t see a lien holder listed on the Travelers Condo
   policy.
   12. During February 2021 and March 2021, there were multiple communications, such as
below, between Counsel for Creditor and Debtor Counsel concerning the need for the correct
lienholder to appear on the requisite insurance policy. That issue was resolved.

   From: Melissa Poff
   Sent: Monday, March 8, 2021 11:58 AM
   To: 'Michael Colter' <mcolter@davidmsiegel.com>
   Subject: RE: Kimberly Bolden 16-30459



   Hello,



   Attached is the scan received from you client. The policy is on page 8 and 17-19. We are still
   in need of a policy that shows the correct lienholder.

   From: kmhbolden <kmhbolden@gmail.com>
   Sent: Sunday, March 14, 2021 2:56 PM
   To: Melissa Poff <Melissa.Poff@sottileandbarile.com>; Michael Colter
   <mcolter@davidmsiegel.com>
   Subject: Fwd: StrategicPolicySummary.aspx.pdf



   Hello everyone: I requested the Travelers send this to you in pdf format, please let me know
   if this is what you need, thank you and have a nice afternoon

   13. As of April 23, 2021, Creditor had completed its review of the Debtor’s information, and
sent the below e-mail to Debtor Counsel Michael Coulter after speaking with him. (The reference
to David was a mistake, as this is David Siegel’s law office) The e-mail ends with the statement:
“Please let me know what your client is thinking in relation to terms.” Counsel for Debtor’s
responsive e-mail stating that he would e-mail Counsel for Creditor follows:

            From: Jon Lieberman <Jon.Lieberman@sottileandbarile.com>
            Sent: Friday, April 23, 2021 10:21 AM
            To: mcolter@davidmsiegel.com
            Cc: Melissa Poff <Melissa.Poff@sottileandbarile.com>
            Subject: Kimberly Bolden 16-30459/ SN Servicing
            Importance: High
   Hi David. It was a pleasure speaking with you. My client would ask that their amended
   proof of claim amount of $155667.72 plus any post-petition escrow advances be repaid over
   5 years at an agreeable rate. The borrower would pay taxes and insurance directly. This
   agreement could extend past the bankruptcy. We would work out details around a notice of
   default before taking any future action against borrower. Approximately $2,450.00 a month
   is what the payment would have to be to repay this over 60 months, higher when interest is
   included. Please let me know what your client is thinking in relation to terms.

   From: Michael Colter <mcolter@davidmsiegel.com>
   Sent: Friday, April 23, 2021 2:02 PM
   To: Jon Lieberman <Jon.Lieberman@sottileandbarile.com>
   Subject: Re: Kimberly Bolden 16-30459/ SN Servicing

    Received, I will take a look at the case and speak with my client. After that I will email you.

   14. As of May 17, 2021, neither Counsel for Creditor, nor Creditor, ever received a response
to that April 23, 2001 e-mail. A review of Counsel for Creditor’s office and cell phone account
records indicates no incoming calls from Debtor Counsel’s office between those dates. Therefore,
it was Creditor’s understanding that the Debtor was no longer interested in attempting to amicably
resolve the matter and that settlement discussions had concluded. Creditor therefore finds itself in
the same situation as before. Creditor does want the Court to know that it is still interested in
amicably resolving the matter, and is open to receiving a response to Counsel for Creditor’s May
17, 2021 e-mail.


    15. As of this moment, Creditor has yet to receive a reply as to what the Debtor “is thinking
in relation to terms.” Creditor can only assume that Debtor’s Claim objection is another attempt
at “grasping for straws”, as the Debtor appears unable to propose any affordable cure arrangement.
The Debtor has “grasped for straws” previously in this case. Per docket number 104, in Debtor’s
Objection to the Creditor’s original Motion to Compel, at paragraph nine the Debtor states:
“Additionally, the stay was modified as to the condo owner’s association on November 15, 2017.
(See document #59.) Therefore, no payments should have been made to either Wilmington and
its successors and assigns or to the condo association.” Frankly, Creditor is confused as to what
the Debtor’s actual argument is for disallowing Creditor’s amended proof of claim. Again
however, Creditor still welcomes any further attempts to resolve this matter amicably.
  WHEREFORE, Creditor prays this Court enter an Order overruling the Debtor’s Objection
  to Claim.


Dated: June 14, 2021                       Respectfully Submitted,

                                           /s/ Jon J. Lieberman
                                           Jon J. Lieberman (OH 0058394)
                                           Sottile & Barile, Attorneys at Law
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: Jon.Lieberman@sottileandbarile.com
                                           Attorney for Creditor
                                CERTIFICATE OF SERVICE

The undersigned does hereby certify that a copy of the foregoing has been duly electronically
noticed to the following parties:

M.O. Marshall, Trustee, ecf@55chapter13.com

Christine H Clar, Counsel for Debtor, author@proofofpayments.com

David M Siegel, Counsel for Debtor, davidsiegelbk@gmail.com

And deposited in the United States mail, postage prepaid, addressed to the following parties:

Kimberley MH Bolden, Debtor
1929 N. Howe Street, Unit #1E
Chicago, IL 60614




                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Creditor
